JONES, J.
OFFICE & OFFICERS.
(400 F) Statutes or ordinances forfeiting the official position of an incumbent are penal in their nature, should be strictly construed and should not have their scope extended so as to include offenses not clearly within their provisions.
MUNICIPAL CORPORATIONS.
(360 C) In ascertaining the meaning of doubtful terms contained in a city charter, recourse may be had to its various titles as an aid in construction. Measured by the foregoing rules of construction, the relator is not in the “administrative service” of the city within the purview of Section 4, Article 5, of the city charter.
Day, Kinkade, Robinson and Matthias, JJ., concur. Marshall, CJ., not participating.